Citation Nr: 1225178	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  06-16 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent for plantar fasciitis and plantar calcaneal heel spur syndrome of the right heel.

2.  Entitlement to a disability rating higher than 10 percent for plantar fasciitis and plantar calcaneal heel spur syndrome of the left heel.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active military service from August 1992 to July 1999.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2004 decision of a Department of Veterans Affairs (VA) Regional Office (RO).

As support for his claims, the Veteran and his wife testified at a videoconference hearing in July 2010 before the undersigned Veterans Law Judge of the Board.

The Board subsequently, in September 2010, remanded the claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration, including especially to obtain records from the Social Security Administration (SSA) since the Veteran had indicated during his then recent videoconference hearing that he had been unemployed since March 2005 and, consequently, receiving disability benefits from this other Federal agency.


REMAND

After obtaining and considering these SSA records, the AMC issued a supplemental statement of the case (SSOC) on May14, 2012, to the Veteran's last reported address in Leroy, Alabama.  The U. S. Postal Service, however, returned that SSOC to the AMC as not deliverable as addressed - unable to forward.  But it appears that on May 11, 2012, so prior to the issuance of that SSOC, the Veteran had mailed a compact disc (CD) containing his SSA records to the AMC.  And his return address listed on that envelope containing the CD indicates he now lives in San Antonio, Texas.  VA thus has another viable address at which to contact him and, therefore, must send the SSOC to this new address.


There is a presumption of administrative regularity that government officials have properly discharged their official duties.  See Woods v. Gober, 14 Vet. App. 214, 220 (2000) (presumption of regularity attaches to "all manner of VA processes and procedures"); see also United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271 (1994).  But this presumption of administrative regularity is not absolute or unwavering, as it may be overcome by the submission of "clear evidence to the contrary."  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992).  A claimant's mere statement of non-receipt is insufficient for that purpose.  See Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001).  But where, as here, the U. S. Postal Service has returned the document in question as underliverable, and unable to forward, yet, there is another seemingly viable address of record, VA must try and contact the Veteran at the new address.

In the meantime, however, the Veteran needs to be reexamined to reassess the severity of his bilateral heel disability since the most recent VA examination of his feet and heels was in December 2009, so more than 21/2 years ago.  The examiner also did not have access to the Veteran's claims file.  When, as here, a claimant alleges that his service-connected disabilities have worsened since their last examination, a new examination is required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the claims are REMANDED for the following additional development and consideration:

1.  Contact the Veteran at his new address in San Antonio, Texas, and ask him whether he has received any additional (more recent) evaluation or treatment for his service-connected disabilities at issue.  If he has, and the records are not already in the file, then obtain them with his cooperation and any necessary authorization.  These records should include, but are not limited to, any VA outpatient records dated since 2010.

If attempts to obtain any additionally identified records are unsuccessful, and it is determined that further attempts to obtain them would be futile, then make an express declaration to this effect and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(c) and (e).

2.  Upon receipt of all additional records, schedule the necessary VA compensation examination to reassess the severity of his bilateral heel and feet disabilities.  The examination report should comply with all AMIE protocols for rating foot and heel disabilities.  The examiner should comment on whether the severity of the Veteran's right and foot disabilities is moderate, moderately severe, or severe in nature.  The examiner should also identify any objective evidence of pain and attempt to assess the extent of any pain, including insofar as its affect on the functioning of the Veteran's feet and heels.  To this end, the extent of any incoordination, weakened movement and premature or excess fatigability on use, including prolonged repeated use or during "flare ups", should be described.

The claims file, including a complete copy of this remand, must be made available to the examiner and reviewed in conjunction with the examination for the pertinent history of these disabilities.  All indicated testing and evaluation must be performed and all clinical findings reported in detail and correlated to a specific diagnosis.

It is essential the examiner discuss the underlying medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the claims file.

The Veteran is hereby advised that failure to report for this additional VA examination, without good cause, may have adverse consequences on these pending claims.  38 C.F.R. § 3.655 (2011).

3.  Then readjudicate these claims in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him another SSOC to his new address in San Antonio, Texas, and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

He has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


